 SAINTS MARY & ELIZABETH HOSPITALSaintsMary and Elizabeth HospitalandMary C.Lashley,R.N., PetitionerandKentucky Nurses'Association.Case 9-RD-110328 February 1985DECISION AND CERTIFICATION OFREPRESENTATIVEBy CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISThe National Labor Relations Board has consid-ered determinative challenges in an election held 9September 1982 and the hearing officer's reportrecommending disposition of them. The electionwas conducted pursuant to a Stipulated ElectionAgreement. The tally of ballots shows 126 for and124 against the Union, with 4 challenged ballots.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted the hearingofficer's findings and recommendations,' and findsthat a certification of representative should beissued.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIEDthata majority of the valid bal-lots have been cast for the Kentucky Nurses' Asso-ciation and that it is the exclusive collective-bar-gaining representativeof theemployees in the fol-lowing appropriate unit:All full-time and regular part-time registerednurses, including charge nurses, nursing in-structors,admitting and discharge planningnurses, health nurse,health care coordinator,triage nurse and graduate nurses, but excludingallhead nurses,allother employees,and allprofessional employees,guards and supervisorsas defined in the Act.MEMBER HUNTER, dissenting.Contrary to my colleagues, I would overrule thechallenges to the three ballotsin issue.Iwould doso because I find that the unit in which the decerti-fication election was conducted is not an appropri-iIn the absence of exceptions,we adopt pro forma the hearing offi-cer's recommendation that the challenge to the ballot of Mary U Moorebe sustainedContrary to Member Hunter, the hearing officer properly appliedBoard law holding that the only appropriate unit in a decertification elec-tion is the recognized or certified unit(Riveredge Hospital,251 NLRB 196(1980),Brom Machine & FoundryCo,227 NLRB 690 (1977),affd in thesummary judgment proceeding229 NLRB 1272 (1977), enfd 569 F 2d1042 (8th Cir1978),Booth BroadcastingCo,134 NLRB817 (1961)), andthus sustained the challenges to the ballots of Miller,Howard, andSpauldingAs the courtstated in enforcing ourBraindecision,The statute refers to current representationSee 29 U S C159(C)(I)(A)(u)To includepersons not currently represented by theUnion would be in derogation of the statute,and violative of thepurpose soughtto be achieved [569 F 2d at 1044 ]607ate unit unless the three employees contested hereare included in it.The parties stipulated that the appropriate unithere was one which included all registered nursesat the Employer's hospital.' The recognized unit,based on a Board certification, included the sameregistered nurses. The instant case involves posi-tionswhich were newly created after the Union'scertification, but prior to the effective date of thecontract. The hearing officers concluded that thesepositionswere never contemplated by the partiesto be included in the bargaining unit, i.e., that theywere excluded from coverage of the contract.Thus, despite the fact that she further concludedthat the nurse clinicians and the specialist whowere challenged give nursing care to patients,share a substantial community of interest with bar-gaining unit nurses, and would "no doubt be in-cluded in an appropriate unit, were this an initialRC proceeding or a proceeding for clarification ofthe unit," the hearing officer nonetheless recom-mended sustaining the challenges to their ballots.She did so based on the Board's policy that theunit in a decertification election must be coexten-sivewith the existing or recognized bargainingunit.2 I cannot agree that this policy has anyproper application in the circumstances of this case.To begin with, it must be emphasized that thiscase involves a health care facility. Thus, theBoard must examine the public interest in deter-mining appropriate bargaining units.3 It is clearthat the health care industry is to be treated differ-ently from other industries in unit determinations aswell as in other areas.4 As we most recently statedin our decision inSt.Francis IIadopting the dispar-ity-of-interest test, that standard "properly empha-sizes that more is required to justify a separate unitin a health care institution than in a traditional in-dustrial or commercial facility " Id. at 953. Em-ployees in the health care industry are entitled toseparate representation where "sharper than usualdifferences (or "disparities") between the wages,hours, and working conditions, etc., of the request-ed employees" and other groupings of employeesare established. Id. In the instant case, the hearing'The appropriatebargaining unit, as setforth in thestipulation, is asfollowsAll full-time andregularpart-time registered nurses, includingcharge nurses, nursing instructors,admitting anddischargeplanningnurses,health nurse, health care coordinator, triage nurseand gradu-ate nurses,but excluding all head nurses, all other employees,and allprofessional employees,guards andsupervisors as defined in the Act2The hearing officer relied onRiveredgeHospital,251NLRB 196(1980), andBooth Broadcasting Co,134 NLRB 817 (1961)3StFrancis Hospital (St. Francis II),271NLRB 948, 949 (1984), StFrancis 1,265 NLRB 1025, 1042-43, 1046-47 (1982) (Member Hunter,dissenting)4 St Francis II,271 NLRB 945, 955, StFrancis I,265 NLRB at 1046274 NLRB No. 86 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer specifically found that the nurses challengedhere shared a "substantial community of interest"with those nurses who voted in the election. To ex-clude these nurses in the unit found appropriatehere would be to run afoul of the mandates of theAct. In other circumstances,the Board had notwedded itself irrevocably to policy which conflictswith and undermines other,overriding,policy con-siderations.55 See, e.g,Utah Power & Light Co,258 NLRB 1059 (1981) AlthoughinmostinstancesIwould honorstipulationsas to the appropriateness ofa unit at a healthcare facility, I would not do so wherethe stipulatedAccordingly, as I cannot find that the unit inwhich the election was conducted was appropriate,I cannot agree with my colleagues' certification ofrepresentative. I would remand the case for open-ing of the challenged ballots and issuance of theappropriate certification.unit so substantially contravened the congressional admonition againstundue proliferation of units as to increase significantly the likelihood ofdisruption to health care In addition,there may be instances where thestipulation deprives employees of important rights and interest, or whereitotherwise is contrary to the policies of the Act In such circumstances,Iwould not honor the parties'stipulationTo the extent that the stipula-tion involved here is important in resolving the issues in this case, Iwould not honor it if it were read to exclude the three positions here